WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.
This case is before us after rehearing and reargument granted pursuant to opinion filed herein on April 20, 1935.
The Court having reconsidered the case in the light of additional briefs filed and oral arguments presented, it is the judgment of the Court that the opinion and judgment originally entered should now be reaffirmed and it is so ordered.
Reaffirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.